19-23013-rdd          Doc 159      Filed 08/06/20 Entered 08/06/20 13:24:20                      Main Document
                                               Pg 1 of 10




    Yitzchak E. Soloveichik, Esq.
    BRONSTEIN, GEWIRTZ & GROSSMAN, LLC
    60 East 42nd Street, Suite 4600
    New York, NY 10165
    (212) 697-6484
    Attorneys for the Claimants Identified in Schedule A
    (annexed hereto)

    Melissa A. Peña, Esq.
    NORRIS McLAUGHLIN, P.A.
    875 Third Avenue – 8th Floor
    New York, New York 10022
    (212) 808-0700
    Attorneys for Claimants Referenced on Notice of
    Appearance, Docket No. 101

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK


    In re:                                                  Chapter 11

    53 STANHOPE LLC, et al.,1                               Case No. 19-23013 (RDD)

                                     Debtors.



    RESPONSE TO DEBTORS’ SUR-REPLY IN SUPPORT OF THEIR OBJECTION TO
     CLAIMANTS’ MOTION FOR ORDER GRANTING LEAVE TO FILE AMENDED
                           PROOFS OF CLAIM

             The Claimants identified in Schedule A annexed hereto, by and through their undersigned

counsel, hereby respond to the sur-reply filed by the above-captioned debtors (collectively the

“Debtors”) in further opposition to Claimants’ Motion for an Order, pursuant to Section 502 of the



1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
follows: 53 Stanhope LLC (4645); 55 Stanhope LLC (4070); 119 Rogers LLC (1877); 127 Rogers LLC (3901); 325
Franklin LLC (5913); 618 Lafayette LLC (5851; C & YSW, LLC (2474); Natzliach LLC (8821); 92 South 4th St LLC
(2570); 834 Metropolitan Avenue LLC (7514); 1125-1133 Greene Ave LLC (0095); APC Holding I LLC (0290); D
& W Real Estate Spring LLC (4591); Meserole and Lorimer LLC (8197); 106 Kingston LLC (2673); Eighteen Homes
LLC (8947); 1213 Jefferson LLC (4704); 167 Hart LLC (1155).
19-23013-rdd       Doc 159      Filed 08/06/20 Entered 08/06/20 13:24:20                Main Document
                                            Pg 2 of 10



United States Bankruptcy Code (the “Bankruptcy Code”) seeking leave to file amended and

supplemental proofs of claim against certain of the Debtors and respectfully state as follows:

        1.      Without seeking leave from the Court, the Debtors have filed a sur-reply to offer

additional argument against the viability of the constructive trust claim included in the Claimants’

proposed amended proofs of claim (the “Amended Claims”). The sur-reply is based upon

documents that were available to the Debtors when they filed their original opposition.

Accordingly, the Court should disregard it. But even if the Court considers the Debtors’ sur-reply,

the Claimants’ constructive trust claims remain viable.

        2.      The Debtors rely upon a decision entered by the Supreme Court of New York,

Kings County (the “State Court”) in an action entitled Angel v. Strulovitch, Index No. 500827/20

(“Kings County Action”) brought by some of the Claimants against Yechezkel Strulovitch

(“Strulovitch”) and other non-debtors.         The Debtors argue that the State Court dismissed

constructive trust claims asserted by some of the Claimants against other defendants and, as such,

Claimants’ constructive trust claims fail. The State Court found that the constructive trust remedy

is not available when a defendant utilizes funds to improve previously owned property – as

opposed to utilizing the funds to purchase property – and there is no other connection between the

plaintiff and the property. See Debtors’ Exhibits at CX72 at p. 13. As a result, the State Court

dismissed the constructive trust claim brought by the plaintiffs in the Kings County Action.

        3.      The Claimants’ prior reply noted that the State Court’s rationale – even if correct –

did not apply here, because the Amended Claims allege that the Claimants’ funds were utilized

both to renovate and to acquire other properties.2 In their sur-reply, the Debtors attach deeds that

appear to indicate that most of the Debtors’ properties were purchased more than six years before


2
 The Amended Claims incorporate by reference the proposed Third Amended Complaint, which some of the
Claimants are seeking leave to file in a federal district court action.


                                                    2
19-23013-rdd      Doc 159     Filed 08/06/20 Entered 08/06/20 13:24:20              Main Document
                                          Pg 3 of 10



the filing of these bankruptcy proceedings and are thus time-barred. In light of the sur-reply, it is

now necessary to analyze the State Court’s rationale, which is inconsistent with governing case

law.

         4.    There is no rigid set of elements that must be alleged to plead a construction

constructive trust, as “[a] constructive trust is an equitable remedy, necessarily flexible to

accomplish its purpose. Its purpose is to prevent unjust enrichment, although unjust enrichment

does not necessarily implicate the performance of a wrongful act. What is necessary is that the

court identify a party who is holding property under such circumstances that in equity and good

conscience he ought not to retain it.” Counihan v. Allstate Ins. Co., 194 F.3d 357, 361 (2d Cir.

1999).

         5.    The four elements of a constructive trust claim “are: (1) a confidential or fiduciary

relation, (2) a promise, (3) a transfer in reliance thereon and (4) unjust enrichment.” Counihan,

194 F.3d at 362 (quotation marks omitted). But “although these factors provide important

guideposts, the constructive trust doctrine is equitable in nature and should not be rigidly limited.”

Id. (quotation marks omitted). Thus, “[t]he fourth element is the most important since the purpose

of the constructive trust is prevention of unjust enrichment.” Superintendent of Ins. v. Ochs (In re

First Cent. Fin. Corp.), 377 F.3d 209, 212 (2d Cir. 2004) (quotation marks omitted).

         6.    Despite this flexible standard, the State Court concluded that a constructive trust

cannot be imposed when the funds were unjustly used to develop or improve – rather than purchase

– a property and there was no prior connection between the plaintiff and the property. Yet even

when New York courts have considered the transfer element in particular, they have made no

distinction between the purchase and improvement of the subject property. See, e.g., Williams v.

Lynch, 245 A.D.2d 715, 717, 666 N.Y.S.2d 749, 752 (N.Y. App. Div. 1997) (“if a confidential




                                                  3
19-23013-rdd         Doc 159        Filed 08/06/20 Entered 08/06/20 13:24:20                       Main Document
                                                Pg 4 of 10



relationship existed, this use by plaintiff of her money and effort to improve defendant's property

could justify the imposition of a constructive trust”); Moak v. Raynor, 28 A.D.3d 900, 902, (N.Y.

App. Div. 2006) (“courts have extended the transfer element to include instances where funds,

time and effort were contributed in reliance on a promise to share in some interest in property,

even though no transfer actually occurred”). Indeed, the State Court acknowledged such case law,

but distinguished these precedents on the grounds that they involved a prior connection between

the plaintiff and the property. However, this rigid approach does not accord with the equitable

remedy of constructive trust. Once it is established that improvements to property support a

constructive trust, there is little reason to cabin that specific type of constructive trust to situations

in which there was a prior connection between the plaintiff and the property.3

         7.       The Claimants’ constructive trust claims set forth sufficient allegations identifying

the Debtors as holding property under such circumstances that in equity and good conscience they

ought not to retain it. The Debtors’ use of the Claimants’ improperly diverted funds to develop

their properties resulted in unjust enrichment, for which constructive trust is the proper remedy.4

Accordingly, the inclusion of constructive trust claims in the Claimants’ amended proofs of claim

would not be futile.

         8.       Finally, for the sake of clarity, it should be noted that the deeds included with the

Debtors’ sur-reply do not affect the Claimants’ other claims, which this Court already concluded

were prima facie claims. Whether or not the Debtors’ properties were purchased more than six

years before this bankruptcy proceeding began, the Debtors’ subsequent unjust enrichment through



3
  In addition, even under the State Court’s rationale, to the extent the Claimants’ funds were used to purchase a
property outside the statute of limitations, this purchase should provide sufficient connection with the property to
support a constructive trust based on the subsequent use of the Claimants’ funds to develop the property.
4
  The Amended Claims, through the incorporated allegations of the proposed Third Amended Complaint in the
federal district court, also allege a fiduciary relationship with the Debtors’ former principals, Strulovitch and Yechiel
Oberlander, who allegedly diverted the Claimants’ funds to the Debtors.


                                                           4
19-23013-rdd     Doc 159    Filed 08/06/20 Entered 08/06/20 13:24:20           Main Document
                                        Pg 5 of 10



the receipt and use of the Claimants’ funds would establish a claim for unjust enrichment.

Likewise, the Debtors’ subsequent conversion of the Claimants’ funds would establish a claim for

conversion.

                                       CONCLUSION

       WHEREFORE, the Claimants respectfully request that the Court entered an Order,

pursuant to Section 502 of the Bankruptcy Code allowing Claimants to file the Amended Claims.

Dated: New York, New York
       August 6, 2020


                                            Respectfully submitted,

                                            BRONSTEIN, GEWIRTZ & GROSSMAN, LLC

                                                              -and-

                                            NORRIS McLAUGHLIN, P.A.
                                            Attorneys for Claimants Referenced on Notice of
                                            Appearance, Docket No. 101


                                            By:    /s/ Melissa A. Pena
                                                   Melissa A. Peña, Esq.




                                               5
19-23013-rdd   Doc 159   Filed 08/06/20 Entered 08/06/20 13:24:20   Main Document
                                     Pg 6 of 10




               SCHEDULE A
19-23013-rdd   Doc 159   Filed 08/06/20 Entered 08/06/20 13:24:20   Main Document
                                     Pg 7 of 10
19-23013-rdd   Doc 159   Filed 08/06/20 Entered 08/06/20 13:24:20   Main Document
                                     Pg 8 of 10
19-23013-rdd   Doc 159   Filed 08/06/20 Entered 08/06/20 13:24:20   Main Document
                                     Pg 9 of 10
19-23013-rdd   Doc 159   Filed 08/06/20 Entered 08/06/20 13:24:20   Main Document
                                     Pg 10 of 10
